Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment
Acknowledgment is made of applicant's Amendment, filed on 2/26/21. The changes and remarks disclosed therein have been considered and entered.
Claims 3-4 and 11-20 have been canceled.
New claims 21-32 have been added.
Therefore, claims 1-2, 5-10 and 21-32 are currently pending.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/19/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-2, 5-10 and 21-32 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claims have been considered and upon conclusion of a comprehensive search of the prior art, the office indicates that the above claims, as amended, are allowable. (See the arguments/remarks starting on top page 9 to bottom of page 10).
The prosecution as a whole clearly indicates the reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
March 13, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824